United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, NEW JERSEY
INTERNATIONAL & BULK MAIL CENTER,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-377
Issued: April 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2006 appellant timely appealed the February 6, 2006 merit decision of
the Office of Workers’ Compensation Programs, which affirmed a schedule award for permanent
impairment of the right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has greater than 25 percent impairment of the right upper
extremity.
FACTUAL HISTORY
Appellant, a 70-year-old retired distribution clerk, has an accepted traumatic injury claim
for right shoulder strain, right shoulder impingement syndrome and partially torn right rotator
cuff, which arose on July 6, 1997. She was restricted to limited-duty work following her July 6,
1997 injury. Appellant retired effective February 2, 2000.

Appellant filed a claim for a schedule award on April 5, 2003. In a report dated
December 19, 2002, Dr. David Weiss, a Board-certified orthopedist, found a 36 percent
impairment of the right upper extremity. His overall rating included impairments to the right
fifth finger, right hand, wrist, elbow and right shoulder.
The district medical adviser reviewed the record and found that appellant had 24 percent
impairment of the right upper extremity. In his October 28, 2003 report, he explained that he did
not include impairments to the right hand or sensory deficits because they were unrelated to the
accepted condition. The district medical adviser rated appellant based on loss of range of motion
in the right shoulder (3 percent) and for motor deficits involving the right biceps (15 percent) and
triceps (7 percent) muscles, for a combined right upper extremity impairment of 24 percent.
On January 7, 2004 the Office granted a schedule award for 25 percent impairment of the
right upper extremity. The award covered 78 weeks from December 19, 2002 to June 16, 2004.
The schedule award was reissued on August 19, 2005 because the Office mailed the January 7,
2004 decision to an incorrect address.
Appellant requested a hearing, which was held on December 16, 2005. The Office
hearing representative subsequently issued a February 6, 2006 decision affirming the 25 percent
right upper extremity impairment previously awarded.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3
ANALYSIS
The Board finds that the case is not in posture for decision. The district medical adviser
excluded from his October 28, 2003 impairment rating all conditions that were unrelated to the
accepted injury of July 6, 1997. On appeal, appellant’s counsel correctly noted that the
impairment rating should include not only those conditions accepted by the Office as job related,

1

The Act provides that, for a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’
compensation. 5 U.S.C. § 8107(c)(1) (2000).
2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

but also any preexisting permanent impairment of the same member or function.4 The case is
remanded to the Office for a determination of whether the impairments Dr. Weiss attributed to
appellant’s right finger, hand, wrist and elbow preexisted the July 6, 1997 employment injury. If
such is the case, then the Office should obtain an impairment rating that accounts for both
preexisting and injury-related permanent impairment of the right upper extremity. After such
further development of the record as the Office deems necessary, a de novo decision shall be
issued concerning appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further consideration
consistent with this opinion.
Issued: April 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

Michael C. Milner, 53 ECAB 446, 450 (2002); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3 (October 1990).

3

